Landon, J. (concurring):
I concur in the result. I doubt whether the plaintiff who does not disaffirm the acts of the payee’s agent in obtaining the note, but seeks their fruits, can object that the indorsement was unauthorized, but he can object that the erasure of the indorsement, if made by the agent, was unauthorized, and, therefore, I concur in the last ground of the opinion of the presiding justice.
I think the evidence as to the ink eradieator was improperly received, since evidence of the existence of means is irrelevant, unless accompanied by some evidence of their use.
The defendant testified that the indorsement was upon the note when delivered. The note itself was produced in evidence. It was also exhibited upon the argument before us. It shows no evidence of an erasure; to prove that it might have been removed by the ink eradieator without leaving any trace of its existence or erasure, was to suggest to the jury that the indorsement had thus been removed — a suggestion which the jury seem to have adopted ; the .suggestion was no evidence of the act.